Name: Council Regulation (EEC) No 4111/88 of 21 December 1988 fixing, for 1989, the quota applicable for imports into Portugal of live swine from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 88 Official Journal of the European Communities No L 361 /5 COUNCIL REGULATION (EEC) No 4111/88 of 21 December 1988 fixing, for 1989, the quota applicable for J imports into Portugal of live swine from the Community as constituted on 31 December 1985 be limited to imports of live swine ; whereas as a consequence of this the quota for 1989 should be fixed by increasing that fixed for 1988 by the minimum rate of 10 % provided for in Article 269 (2) (c) of the Act of Accession, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas the initial quotas for 1986 applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector were fixed by Regulation (EEC) No 495/86 ('), as amended by Regulation (EEC) No 3720/87 (2) ; whereas for 1988 the quotas were set by Regulation (EEC) No 153/88 for live domestic swine falling within CN code 0103 and by Regulation (EEC) No 4066/87 (4) for meat of domestic swine, fresh, chilled or frozen, falling within CN code 0203 ; Whereas the Portuguese authorities have requested that quantitative restrictions on imports, in the pigmeat sector, HAS ADOPTED THIS REGULATION : Article 1 The quota for 1989 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of live swine coming from the Community as constituted on 31 December 1985 shall be fixed at the figure set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Council The President V. PAPANDREOU (') OJ No L 54, 1 . 3 . 1986, p. 34. 0 OJ No L 349, 12. 12. 1987, p. 31 . (3) OJ No L 18 , 22. 1 . 1988, p. 2. (4) OJ No L 380, 31 . 12. 1987, p. 27. No L 361 /6 Official Journal of the European Communities 29. 12. 88 ANNEX CN code Description Quota tot 1989 (tonnes) 0103 Live swine : &lt; 0103 10 00  Pure-bred breeding animals  Other : ex 0103 91   Weighing less than 50 kg : \ 0103 91 10    Domestic species  449 ex 0103 92 Weighing 50 kg or more :    Domestic species : \ 0103 92 11 0103 92 19     Sows having farrowed 'at least once, of a weight of not less than 160 kg     Other i